Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on April 05, 2022 have been entered and considered. Claims 1 – 15 are pending in this application. Claims 10 – 13 have been withdrawn from further consideration subject to restriction requirement.  In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Van der Werff as detailed in Office action dated January 05, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Werff et al. WO 2006010521 A1 (Van Der Werff). US 2008//0145301 A1 is used herein as equivalent document to the WO publication. 

Considering claims 1 – 9, Van Der Werff teaches at [entire document, in particular, page 5, lines 1-7; page 6, line 30; Example 1] a yarn comprising UHMWPE having (1) an I.V. < 20 dl/g; (2) a filler of diameter of at most 20 um; and (3) a mass ratio of filler to filler plus UHMWPE of 0.02 — 0.50. Further, Van Der Werff fails to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claim 1. However, overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Moreover, Van Der Werff does not specifically recognize the relation between the tenacity TEN and the IV and X as defined by Applicant. However, for at least those embodiments that overlap in IV, numerical diameter and filler to UHMWPE ratio, it is reasonable to expect that TEN and X would meet the requirements as claimed.   

As to the new limitation in claim 1 requiring that the average length of the filler is of at least 50 microns, Van der Werff teaches at [0017] that carbon nanotubes, which are used as a reinforcing fiber for polymeric fibers, because they have a very high aspect ratio (length-to-diameter ratio), but are still short enough to show enough flowability when incorporated into a polymer matrix, are also simply referred to as nanotubes, are carbon-based molecules having a structure related to that of so-called Buckminsterfullerene (C60) and other fullerenes. Nanotubes have a cylindrical structure and may grow into nearly endless tubes of from 50 nm up to 10 mm in length. The nanotube diameter may be from about 0.5-100 nm. Further, at [0021] Van der Werff teaches that preferred embodiments the CNTs have a diameter of at most 40, 30, 25 or even at most 20 nm, and a length of about 0.5-2 micron; as measured on the dispersion in alcohol or on the composite fiber by (electron) microscopy. A lower diameter and higher aspect ratio result in more efficient improvement in tensile properties of the fiber. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select higher aspect ratio (and therefore, higher lengths, including lengths of higher than 50 microns) for Van der Werff’s CNT when it is desired to improve the tensile properties of the fiber. 

Considering claims 14 – 15 Van Der Werff teaches at [Page 8, 10 – 15] that the yarn of the disclosure is used in articles, such as ropes and cords, fishing nets, sports equipment, medical applications, cut-resistant articles, and ballistic-resistant composites. In most of these applications, the tensile strength of the yarn is an essential parameter determining the performance of the article.

Response to Arguments

Applicant's amendments and accompanying remarks filed on April 05, 2022 have been entered and considered. Claims 1 – 15 are pending in this application. Claims 10 – 13 have been withdrawn from further consideration subject to restriction requirement.  In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Van der Werff as detailed in Office action dated January 05, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on April 05, 2022 have been fully considered but they are found to be not persuasive for the following reasons.

Applicant traverses the 103 rejections over Van der Werff on the basis that the multifilament yarn of the present claims differs from the yarns of Van Der Werff in that the filler in the presently claimed yarn has an average filler diameter of at least 1 um and at most 20 um and an average length of at least 50 um. 
Furthermore, only Example 2 of Van Der Werff has a filler ratio of between 0.02 and 0.5 as per the present claims, but perhaps more importantly the filler ratios in Van Der Werff are substantially below the critical level required by the present claims based on the IV of the UHMWPE that is employed.

In response, the examiner submits that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). MPEP 2123. Further, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Furthermore, as set forth above, Van der Werff teaches at [0017] that carbon nanotubes, which are used as a reinforcing fiber for polymeric fibers, because they have a very high aspect ratio (length-to-diameter ratio), but are still short enough to show enough flowability when incorporated into a polymer matrix, are also simply referred to as nanotubes, are carbon-based molecules having a structure related to that of so-called Buckminsterfullerene (C60) and other fullerenes. Nanotubes have a cylindrical structure and may grow into nearly endless tubes of from 50 nm up to 10 mm in length. The nanotube diameter may be from about 0.5-100 nm. Further, at [0021] Van der Werff teaches that preferred embodiments the CNTs have a diameter of at most 40, 30, 25 or even at most 20 nm, and a length of about 0.5-2 micron; as measured on the dispersion in alcohol or on the composite fiber by (electron) microscopy. A lower diameter and higher aspect ratio result in more efficient improvement in tensile properties of the fiber. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select higher aspect ratio (and therefore, higher lengths, including lengths of higher than 50 microns) for Van der Werff’s CNT when it is desired to improve the tensile properties of the fiber. 
The rejection is proper and it is maintained. 
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786